DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.



Preliminary Remarks

The amendment filed on 06/06/2022 has been entered.  Claims 1-19 and 21 are canceled, claims 20 has been amended, and no claims have been added, and therefore, claims 20, and 22-26 remain pending in the application.

Claim Objections
The claim objection cited in the Office Action pertaining to claim 20 has been withdrawn, as Applicant has amended claim 20 to overcome the claim objection cited in the Office Action mailed on 02/04/2022.

Response to Amendment
The declaration under 37 CFR 1.132 filed 06/06/2022 is insufficient to overcome the rejection of independent claim 20 and its dependent claims 22-26, based upon the rejection has not been overcome, including the statutory grounds of the 35 U.S.C. 103 rejection as set forth in the last Office action because:  Additionally, pertaining to the arguments submitted in the declaration, submitted on 06/06/2022.  As mention discussed via the reference of Andaloussi et al., which discussed extracellular vesicles used in therapeutic processes.  Further, the reference of Andaloussi et al. discusses within the paper various types of extracellular vesicles, such as extracellular vesicles derived from mesenchymal stem cells (MSCs) and extracellular vesicles derived from tumour antigen-pulsed dendritic cells (DCs, pg. 347).  Further, the reference of Andaloussi was provided as a supporting or evidentiary evidence pertaining to extracellular vesicles, not to address a high yield of vesicles as asserted by Applicant.  Regarding pgs. 3-4 of Applicant’s arguments pertaining to the rejection of claim 20, with respect to the references of Rupp in view of Ozturk.  Applicant asserts the two references relate to subject matter that are far from each other and then goes on to explain the shear forces of Rupp compared to lysing red blood cells in Ozturk.  However, as explained in the rejection above, the reference of Ozturk was used to address the instant claim limitation of the Kolmogorov length of the flow being less than or equal to 75 µm presented in claim 22, where the KLS is not limited to whether cells are lysed or not, but that the reference of Ozturk is in the same field of invention as that of the instant application, where Ozturk teaches an approach for assessing turbulent flow to cells in medical devices (pg. 1, Introduction, lines 1-7), where the Kolmogorov length scale (KLS) smaller than about 10 µm (pg. 1, abstract, line 5 and Introduction, lines 34-35), which addresses the claim limitation(s) of the instant application.  Further, the two documents do suggest the production of extracellular vesicles as further evidenced by the reference of Andaloussi, which was discussed above in this section, as well as the previous Office Action, where the reference of Andaloussi discusses various types of extracellular vesicles to further support those used in Rupp.  Further Applicant is asserting that one of ordinary skill in the art would not “apply turbulence on these cells, and even less a turbulence as violent as the one used in Ozturk.  Pertaining to the latter, the reference of Ozturk was used to address the claim limitation of KLS, as discussed above in this section, which is applied to cells in general, not just lysing of cells as Applicant asserts. 
Furthermore, Applicant asserts neither of the two documents indicate that a turbulent flow would have to last more than thirty minutes for the production of extracellular vesicles.  For the latter, this limitation has also been addressed above in the rejection, where it is also discussed above in this section, that another embodiment of Rupp teaches a knob 304 actuates circuitry which causes an increase in the rotational paddle 112 such that it reaches optimum rotational velocity in a given time (pg. 3, lines 78-82), where the given time taught by the other embodiment of Rupp, can be agitation or rotation of the liquid medium for more than thirty minutes, which was used in the rejection above as a single reference 103 rejection.  
Also, Applicant argues the teachings of Rupp in combination with the reference of Probst.  Applicant asserts the reference of Prosbt does not relate to regenerative medicine.  As discussed in the reference of Probst, regenerative medicine provides for methods for re-growing, repair or replacement of damaged cells, tissues or organs.  Further, Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer (which are damaged or diseased cells), infectious disease (also diseased or damaged cells), autoimmune disease or metabolic disease (Para. [0024], lines 1-2), which addresses the claim limitation of a pharmaceutical composition for the use thereof in regenerative medicine.
Also,  Probst teaches there is a rapidly growing field of cancer research is immunotherapy - harnessing of the body's own immune system to seek out and kill cancer cells (Para. [0002], lines 1-2)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp.
Claim 20: “A method for ex vivo production of extracellular vesicles from producer cells, wherein: controlling an agitator causing a turbulent flow of a liquid medium in a container,”:  Rupp discloses the invention relates to large volume culture vessels for growing animal cells (extracellular vesicles, pg. 1, lines 6-7); the process takes place in a vessel 8, outside of a living body.  Further, Rupp discloses at least one container (vessel 8, pg. 2, line 90, Fig. 1); a liquid medium (culture medium or other fluid 30, pg. 2, line 101, Fig. 1).  Rupp discloses vessel 8 is filled with a culture medium or other fluid 30 (pg. 3, lines 99-101), and Rupp discloses vessel 8 is filled with a multiplicity of cells 28 (producer cells, pg. 2, line 99, Fig. 1).  Additionally, Rupp discloses controlling an agitator (paddle 112 controlled via a prime mover, for rotating the paddles and stirring the animal cells and medium in vessel 8, pg. 1, lines 128-130, Fig. 1). 
“the microcarriers  being suspended in the liquid medium”:  Rupp discloses the vessel 8 is filled with microcarriers disposed in a culture medium or other fluid 30 (pg. 2, lines 100-101, Fig. 1).
“and collecting the liquid medium comprising extracellular vesicles at the output of the container.”:  Rupp discloses vessel 8 comprises a connector (connector 68) for attaching an output (outlet pipe 70, pg. 2, line 130, Fig. 1), which is attached to a microcarrier-forming apparatus 9 (pg. 3, lines 1-2).
“wherein said turbulent flow method allows the production of the extracellular vesicles with a higher yield as compared to a serum starvation method for producing extracellular vesicles.”:  Rupp disclose the apparatus includes a paddle for stirring the animal cells and medium, a prime mover for rotating the paddles, and control for the prime mover for regulating the rotational acceleration of the paddle (pg. 1, lines 127-130) and these components in combination permit acceleration of the stirring rate (pg. 2, lines 2-3).  Additionally, Rupp discloses knob 304 may simply actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches optimum rotational velocity (pg. 3, lines 78-81).

Regarding claim 20, Rupp teaches the invention discussed above in claim 20.  However, Rupp does not explicitly teach wherein the liquid medium is agitated for more than thirty minutes.
For claim 20, Rupp teaches knob 304 may actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches its optimum rotational velocity in a given time (pg. 3, lines 78-82), where in a given time could comprises thirty minutes or more, which reads on the instant claim limitation of wherein the liquid medium is agitated for more than thirty minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to further include teach wherein the liquid medium is agitated for more than thirty minutes as taught by Rupp, because Rupp teaches increasing the rotational velocity of the paddle 112 allows for it to reach its optimum rotational velocity and the knob 305 sets the maximum rotational velocity (pg. 3, lines 80-83), further, Rupp teaches power for the motor is supplied through a controller containing circuitry well known to those skilled in the art which serves to control the rotational acceleration of the motor and the paddle (pg. 3, lines 70-74).


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp and further in view of Ozturk et al. (2017).
Regarding claim 22, Rupp teaches the invention discussed above in claim 20.  Further, Rupp teaches an agitator (paddle 112), a liquid medium (culture medium 30), and a container (vessel 8), which control a flow of the culture medium 30 (pg. 1, lines 127-130 and pg. 2, lines 1-3). However, Rupp does not teach the Kolmogorov length of the flow being less than or equal to 75 µm.
For claim 22, Ozturk et al. teaches an approach for assessing turbulent flow to cells in medical devices (pg. 1, Introduction, lines 1-7), where the Kolmogorov length scale (KLS) smaller than about 10 µm (pg. 1, abstract, line 5 and Introduction, lines 34-35), which reads on the instant claim limitation of teach the Kolmogorov length of the flow being less than or equal to 75 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include the Kolmogorov length of the flow being less than or equal to 75 µm as taught by Ozturk et al., because Ozturk et al. teaches the size distribution of Kolmogorov scale eddies is used to define a turbulent flow extensive property with eddies serving as a means to assess the turbulence effectiveness in damaging cells (pg. 1, Introduction, right Col., lines 14-20).

Claim 23: “wherein a separator depletes part of the liquid medium collected at the output of the container of extracellular vesicle, and wherein the part of the part of the liquid medium is reintroduced into the container.”:  Rupp discloses a culture apparatus for mammalian cells which permits continuous media flow while retaining the cells of carrier particles within the culture vessel by means of a separator (filter unit, pg. 1, lines 74-77).

Claim 24: “Extracellular vesicles capable of being obtained by the method according to claim 20”:  Rupp discloses a form of extracellular vesicles being obtained via the above claim 20 discussed above.


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp and further in view WO 2016/168680 A1-Probst.
Regarding claim 25, Rupp teaches the invention discussed above in claim 24.  However, Rupp does not explicitly disclose a pharmaceutical composition comprising extracellular vesicles.
For claim 25, Probst teaches a method for developing exosome-base vaccines (pharmaceutical composition); live cell vaccine compositions, where the cell vaccines comprise immune cells derived from a subject and primed with extracellular vesicle material (Para. [0001], lines 1-3), which reads on the instant claim limitation of a pharmaceutical composition comprising extracellular vesicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include a pharmaceutical composition comprising extracellular vesicles as taught by Probst, because Probst teaches a method for generating a therapeutic vaccine is needed for treating diseases comprises delivering, ex vivo, isolated extracellular vesicle material obtained from diseased cells or tissues into immune cells isolated; the extracellular vesicle material may be delivered into the isolated immune cells by physical or non-physical delivery methods (Para. [0006], lines 1-4).

Regarding claim 26, modified Rupp teaches the invention discussed above.  Further, modified Rupp does teach a pharmaceutical composition, discussed above in claim 25.  However, modified Rupp does not teach a pharmaceutical composition for the use of thereof in regenerative medicine.
For claim 26, Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer, infectious disease, autoimmune disease or metabolic disease (Para. [0024], lines 1-2), which reads on the instant claim limitation of a pharmaceutical composition for the use thereof in regenerative medicine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Rupp and further include a pharmaceutical composition for the use thereof in regenerative medicine as taught by Probst, because Probst teaches there is a rapidly growing field of cancer research is immunotherapy - harnessing of the body's own immune system to seek out and kill cancer cells (Para. [0002], lines 1-2).


Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

Applicant asserts Rupp fails to teach the limitation of “the liquid medium being agitated for more than thirty minutes.”  As discussed in the previous Office Action mailed on 09/03/2021, this limitation has been addressed via another embodiment of Rupp.  Additionally, this limitation has also been addressed above in the rejection.  For this limitation, another embodiment of Rupp teaches a knob 304 actuates circuitry which causes an increase in the rotational paddle 112 such that it reaches optimum rotational velocity in a given time (pg. 3, lines 78-82), where the given time taught by the other embodiment of Rupp, can be agitation or rotation of the liquid medium for more than thirty minutes, which was used in the rejection above as a single reference 103 rejection.  
Further, claims 22, 25, and 26 remain rejected and claims 16-19 and 22-26 are rejected also.  Moreover, Applicant continues to assert there is no “Rupp does not disclose advice to increase an EV’s production yield…this is the same for Ozturk, Xu, and Probst.”  However, as discussed in the previous Office Action mailed on 02/04/2022 the Examiner provided a detailed explanation of extracellular vesicles via an evidentiary reference of Andaloussi, in addition to the reference of Rupp.  Moreover, as discussed above in the rejection, the references of Ozturk, Xu, and Probst were not used to disclose an increase in EVs production yield as Applicant asserts, rather, the previously mentioned references were used to address the limitations presented in the claims to which they were applied; see discussion of these references above in the rejection.    Also, for the production of extracellular vesicles, via the independent method claim 20, the reference of Rupp provides for the method(s) to produce extracellular vesicles, discussed above in the rejection.  Further, the reference of Rupp encompasses the components required of the instant application to produce extracellular vesicles.  Also, as discussed above in the rejection, Rupp does provide a turbulent flow (citation noted above in the rejection, and therefore, Rupp disclose or teaches production of extracellular vesicles, turbulent flow and more than 30 minutes, also discussed above in the rejection and in the response to arguments section mailed in the previous Office Action mailed on 02/04/2022.
Further, Applicant continues to assert the reference of Probst does not teach regenerative medicine.  The latter was discussed in the response to arguments section in the previous Office Action also, but also noted here in the current Office Action in the rejection above and noted here in this section, where Probst teaches a method for developing exosome-base vaccines (pharmaceutical composition), and live cell vaccine compositions, where the cell vaccines comprise immune cells derived from a subject and primed with extracellular vesicle material (Para. [0001], lines 1-3), thus, addressing the instant claim limitation of a pharmaceutical composition comprising extracellular vesicles.  Also, Probst teaches a method for generating a therapeutic vaccine is needed for treating diseases comprises delivering, ex vivo, isolated extracellular vesicle material obtained from diseased cells or tissues into immune cells isolated; the extracellular vesicle material may be delivered into the isolated immune cells by physical or non-physical delivery methods (Para. [0006], lines 1-4), also noted above in the rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799